

114 S236 RS: Duplication Elimination Act of 2015
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 719114th CONGRESS2d SessionS. 236IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Mr. Manchin (for himself, Ms. Ayotte, Mr. Perdue, Mrs. Ernst, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 9, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Pay-As-You-Go Act of 2010 to create an expedited procedure to enact recommendations of
			 the Government Accountability Office for consolidation and elimination to
			 reduce duplication.
	
 1.Short titleThis Act may be cited as the Duplication Elimination Act of 2015.
		2.Expedited
 Consideration of GAO RecommendationsTitle II of the joint resolution entitled Joint Resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note) is amended by adding at the end the following:
			
				22.Expedited
				Consideration of GAO Recommendations
 (a)DefinitionsIn this section—
 (1)the term GAO report means the annual report on duplication, consolidation, and elimination of duplicative government programs required under section 21; and
 (2)the term joint resolution means a joint resolution that—
 (A)makes legislative changes needed to carry out the recommendations contained in the GAO report for a year that the President did not exclude; and
 (B)requires that any savings attributable to the legislative changes described in subparagraph (A) be transferred to the General Fund of the Treasury and be used to reduce the deficit.
							(b)Submission of
				proposed bill
						(1)In
 generalNot later than 90 days after the date of the publication of the GAO report for a year, the President shall transmit to Congress a special message accompanied by a proposed joint resolution.
						(2)Contents of
 Special MessageA special message transmitted under paragraph (1) shall— (A)specify recommendations outlined in the GAO report that are excluded from the proposed joint resolution;
 (B)detail why the recommendations described in subparagraph (A) were excluded from the proposed joint resolution; and
 (C)specify recommendations outlined in the GAO report that are included in the proposed joint resolution.
 (3)TransmittalThe President shall submit the special message to the Secretary of the Senate if the Senate is not in session and to the Clerk of the House of Representatives if the House is not in session.
						(4)Public
 AvailabilityThe President shall make a copy of the special message and the proposed joint resolution publicly available, and shall publish in the Federal Register a notice of the message and information on how it can be obtained.
						(c)Procedures for
				Expedited Consideration
 (1)IntroductionA proposed joint resolution transmitted by the President under subsection (b) shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate and shall be introduced in the House of Representatives (by request) on the next legislative day by the majority leader of the House or by a Member of the House of Representatives designated by the majority leader of the House of Representatives.
						(2)No
 referralA joint resolution shall not be referred to a committee in either House of Congress and shall immediately be placed on the calendar.
						(3)Motion to
 proceedA motion to proceed to a joint resolution is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to a motion to postpone, and all points of order against the motion are waived. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a joint resolution is agreed to, the joint resolution shall remain the unfinished business of the respective House until disposed of.
						(4)Expedited
 Consideration in the House of RepresentativesIn the House of Representatives, a joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution as to its passage without intervening motion except 2 hours of debate shall be divided equally between the majority and minority leaders or their designees. A motion to reconsider the vote on passage of the joint resolution shall not be in order. A vote on passage of the joint resolution shall be taken in the House of Representatives on or before the close of the tenth calendar day after the date of the introduction of the joint resolution in the House of Representatives.
						(5)Expedited
				Procedure in the Senate
 (A)ConsiderationIn the Senate, consideration of a joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, a motion to postpone, a motion to proceed to the consideration of other business, or a motion to commit the joint resolution is not in order.
 (B)PassageIf the Senate has proceeded to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate. A vote on the passage of the joint resolution shall be taken in the Senate on or before the close of the tenth calendar day after the date of the introduction of the joint resolution in the Senate.
							(C)Rulings of the
 Chair on ProcedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
							(6)Points of
 OrderIn the Senate or the House of Representatives, a Member of the Senate or House of Representatives, respectively, may raise a point of order that a joint resolution does not meet the definition of a joint resolution under subsection (b).
 (7)AmendmentA joint resolution shall not be subject to amendment in either the House of Representatives or the Senate.
						(8)Consideration
				by the other House
							(A)In
 GeneralIf, before passing a joint resolution, one House receives from the other a joint resolution—
 (i)the joint resolution from the other House shall not be referred to a committee; and
 (ii)with respect to a joint resolution of the House receiving the joint resolution—
 (I)the procedure in that House shall be the same as if no joint resolution had been received from the other House until the vote on passage; and
 (II)the vote on passage shall be on the joint resolution of the other House. (B)Revenue Measure ExceptionThis paragraph shall not apply to the House of Representatives if the joint resolution received from the Senate is a revenue measure.
							(9)Rules of House
 of Representatives and SenateThis subsection is enacted by Congress—
 (A)as an exercise of the rulemaking power in the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House..
	
 1.Short titleThis Act may be cited as the Duplication Elimination Act of 2016.
		2.Expedited
 Consideration of GAO RecommendationsTitle II of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt (Public Law 111–139; 31 U.S.C. 712 note) is amended by adding at the end the following:
			
				22.Expedited
				Consideration of GAO Recommendations
 (a)DefinitionsIn this section—
 (1)the term GAO report means the annual report on duplication, consolidation, and elimination of duplicative government programs required under section 21; and
 (2)the term joint resolution means a joint resolution that—
 (A)contains legislative text necessary to—
 (i)address the recommendations contained in the GAO report for a year that the President did not exclude; or
 (ii)eliminate or consolidate programs identified in the GAO report as duplicative or fragmented; and (B)requires that any savings attributable to the legislative changes described in subparagraph (A) be transferred to the General Fund of the Treasury and be used to reduce the deficit.
							(b)Submission of
				proposed joint resolution
						(1)In
 generalNot later than 180 days after the date of the publication of the GAO report for a year, the President shall transmit to Congress a special message accompanied by a proposed joint resolution.
						(2)Requirements for preparation of proposed joint resolution
							(A)Consultation with Congress
 (i)In generalThe President may not transmit a proposed joint resolution under paragraph (1) until after the President completes consultation with Congress in accordance with this subparagraph.
 (ii)Consultation with committeesThe President shall consult with the chairman and ranking minority member of each relevant committee of the Senate or of the House of Representatives regarding the contents of a proposed joint resolution.
 (iii)Requirements for consultationThe consultation required under clause (ii) shall provide the opportunity for the chairman and ranking member of each relevant committee of the Senate or of the House of Representatives to provide—
 (I)substantive feedback or recommendations relating to the GAO report for the applicable year and how best to legislatively address the recommendations contained in that GAO report;
 (II)recommendations for alternative means of addressing the recommendations contained in that GAO report; and
 (III)recommendations regarding which recommendations contained in that GAO report should not be addressed in the proposed joint resolution.
 (iv)Relevant committeesThe relevant committees of the Senate and the House of Representatives for purposes of this subparagraph shall be—
 (I)determined by the President; and (II)based on the content of the proposed joint resolution.
 (B)Consultation with GAOThe President shall prepare a proposed joint resolution transmitted under paragraph (1) in consultation with the Comptroller General of the United States.
							(3)Contents of
 special messageA special message transmitted under paragraph (1) shall— (A)specify recommendations outlined in the GAO report that are excluded from the proposed joint resolution;
 (B)detail why the recommendations described in subparagraph (A) were excluded from the proposed joint resolution;
 (C)specify recommendations outlined in the GAO report that are included in the proposed joint resolution; and
 (D)identify programs included in the GAO report that should be eliminated or consolidated. (4)TransmittalThe President shall submit the special message to the Secretary of the Senate if the Senate is not in session and to the Clerk of the House of Representatives if the House is not in session.
						(5)Public
 AvailabilityThe President shall make a copy of the special message and the proposed joint resolution publicly available, and shall publish in the Federal Register a notice of the message and information on how it can be obtained.
						(c)Introduction by leaders
						(1)In the House of Representatives
 (A)In generalSubject to paragraph (3)(A), not later than 30 days on which the House of Representatives is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution shall be introduced in the House of Representatives (by request) by the majority leader of the House of Representatives or by a Member of the House of Representatives designated by the majority leader of the House of Representatives.
							(B)Joint resolution not introduced
 (i)In generalIf, within 31 days on which the House of Representatives is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A), it shall be in order for the minority leader of the House of Representatives or a Member of the House of Representatives designated by the minority leader of the House of Representatives to introduce the proposed joint resolution, subject to paragraph (3)(A).
 (ii)Joint resolution introduction by othersIf, within 40 days on which the House of Representatives is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A) or clause (i) of this subparagraph, it shall be in order for any member of the House of Representatives to introduce the proposed joint resolution in the House of Representatives, subject to paragraph (3)(A).
								(2)In the Senate
 (A)In generalSubject to paragraph (3)(A), not later than 30 days on which the Senate is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution shall be introduced in the Senate (by request) by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate.
							(B)Joint resolution not introduced
 (i)In generalIf, within 31 days on which the Senate is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A), it shall be in order for the minority leader of the Senate or a Member of the Senate designated by the minority leader of the Senate to introduce the proposed joint resolution, subject to paragraph (3)(A).
 (ii)Joint resolution introduction by othersIf, within 40 days on which the Senate is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A) or clause (i) of this subparagraph, it shall be in order for any member of the Senate to introduce the proposed joint resolution, subject to paragraph (3)(A).
								(3)Elimination of extraneous matter
 (A)In generalIn preparing a proposed joint resolution for introduction under paragraph (1) or (2), the sponsor of the joint resolution shall exclude any provision—
 (i)that is not necessary to eliminate or consolidate 1 or more programs in an area of duplication identified in the GAO report for the year or to address an action identified in the GAO report for the year;
 (ii)that is not germane to the GAO report for the year; or (iii)affecting direct spending.
								(B)Point of order
 (i)In generalIt shall not be in order in the Senate or the House of Representatives to consider a provision in a joint resolution, or a motion, amendment, amendment between the Houses, or conference report thereon, that contains a provision described in clause (i), (ii), or (iii) of subparagraph (A). If a point of order under this clause is sustained by the Chair, the provision shall be stricken from the measure and may not be offered as an amendment from the floor.
 (ii)Form of the point of orderIn the Senate, a point of order under clause (i) may be raised by a Senator as provided in section 313(e) of the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).
 (iii)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in relation to, a joint resolution, upon a point of order being made by any Senator pursuant to clause (i), and such point of order being sustained, such material contained in such conference report or House amendment shall be stricken, and the Senate shall proceed to consider the question of whether the Senate shall recede from its amendment and concur with a further amendment, or concur in the House amendment with a further amendment, as the case may be, which further amendment shall consist of only that portion of the conference report or House amendment, as the case may be, not so stricken. Any such motion in the Senate shall be debatable. In any case in which such point of order is sustained against a conference report (or Senate amendment derived from such conference report by operation of this clause), no further amendment shall be in order.
 (iv)Supermajority waiver and appealIn the Senate, this subparagraph may be waived or suspended only by an affirmative vote of three-fifths of the Members, duly chose and sworn. An affirmative vote of three-fifths of Members of the Senate, duly chosen and sworn shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this subparagraph.
								(d)Expedited consideration in the House of Representatives
 (1)No referralIn the House of Representatives, a joint resolution— (A)shall not be referred to a committee; and
 (B)shall be placed on the appropriate calendar of the House of Representatives.
							(2)Motion to
				proceed
 (A)In generalA motion to proceed to a joint resolution is highly privileged in the House of Representatives.
							(B)Making of motion
 (i)In generalOn and after the date on which a joint resolution is introduced, it shall be in order for the majority leader of the House of Representatives or by a Member of the House of Representatives designated by the majority leader of the House of Representatives to move to proceed to the joint resolution in the House of Representatives.
 (ii)Motion by othersOn and after the 30th day on which the House of Representatives is in session after the date on which a joint resolution is introduced, it shall be in order for any member of the House of Representatives to move to proceed to the joint resolution in the House of Representatives.
 (C)ConsiderationThe motion to proceed to a joint resolution is not subject to a motion to postpone, and all points of order against the motion are waived. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a joint resolution is agreed to, the joint resolution shall remain the unfinished business of the House of Representatives until disposed of.
 (3)AmendmentsDuring consideration of a joint resolution in the House of Representatives— (A)it shall only be in order to offer an amendment that—
 (i)is germane to the GAO report for the applicable year; (ii)is necessary to eliminate or consolidate 1 or more programs in an area of duplication identified in that GAO report; or
 (iii)is necessary to address an action identified in that GAO report; and (B)it shall not be in order to offer an amendment affecting direct spending.
 (4)Floor considerationIn the House of Representatives, a joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution as to its passage without intervening motion except 2 hours of debate shall be divided equally between the majority and minority leaders or their designees. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
						(e)Expedited consideration in the Senate
 (1)No referralIn the Senate, a joint resolution— (A)shall not be referred to a committee; and
 (B)shall be placed on the appropriate calendar of the Senate.
							(2)Motion to
				proceed
 (A)In generalA motion to proceed to a joint resolution is not debatable.
							(B)Making of motion
 (i)In generalOn and after the date on which a joint resolution is introduced, it shall be in order for the majority leader of the Senate or a Member of the Senate designated by the majority leader of the Senate to move to proceed to the joint resolution in the Senate.
 (ii)Motion by othersOn and after the 50th day on which the Senate is in session after the date on which a joint resolution is introduced, it shall be in order for any member of the Senate to move to proceed to the joint resolution in the Senate.
 (C)ConsiderationThe motion to proceed to a joint resolution is not subject to a motion to postpone, and all points of order against the motion are waived. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.
							(3)Amendments
 (A)In generalDuring consideration of a joint resolution in the Senate— (i)it shall only be in order to offer an amendment that—
 (I)is germane to the GAO report for the applicable year; (II)is necessary to eliminate or consolidate 1 or more programs in an area of duplication identified in that GAO report; or
 (III)is necessary to address an action identified in that GAO report; and (ii)it shall not be in order to offer an amendment affecting direct spending.
 (B)Minimum numberNotwithstanding the limitation on the period of consideration of a joint resolution under paragraph (4)(A), and subject to subparagraph (C), it shall not be in order in the Senate to vote on passage of the joint resolution before—
 (i)the majority leader, or a designee, offers 1 amendment;
 (ii)the minority leader, or a designee, offers 1 amendment;
 (iii)the chairman of each standing committee of the Senate, or a designee, offers 1 amendment; and (iv)the ranking minority member of each standing committee of the Senate, or a designee, offers 1 amendment.
								(C)Waiver
 (i)Majority leaderThe majority leader may waive the requirement under subparagraph (B)(i). (ii)Minority leaderThe minority leader may waive the requirement under subparagraph (B)(ii).
 (iii)ChairmanThe chairman of a standing committee of the Senate may waive the requirement under subparagraph (B)(iii) with respect to the amendment of that chairman.
 (iv)Ranking minority memberThe ranking minority member of a standing committee of the Senate may waive the requirement under subparagraph (B)(iv) with respect to the amendment of that ranking minority member.
								(4)Floor consideration
 (A)ConsiderationIn the Senate, consideration of a joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. A motion to postpone, a motion to proceed to the consideration of other business, or a motion to commit the joint resolution is not in order.
 (B)PassageIf the Senate has proceeded to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate. A joint resolution shall only agreed to in the Senate upon an affirmative vote of three-fifths of the Members, duly chose and sworn.
							(C)Rulings of the
 Chair on ProcedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution shall be decided without debate.
							(f)Coordination with other House
 (1)In generalIf one House receives from the other House a joint resolution (including a joint resolution that was amended)—
 (A)the joint resolution of the other House shall not be referred to a committee; (B)with respect to the joint resolution of the House receiving the resolution, the procedure in that House shall be the same as if no joint resolution had been received from the other House; and
 (C)with respect to the joint resolution received from the other House (without regard to whether a joint resolution of the receiving House has been introduced or considered in the receiving House)—
 (i)it shall be in order to move to proceed to the joint resolution of the other House in accordance with subsection (d)(2) or (e)(2), as applicable;
 (ii)if the motion to proceed to the joint resolution of the other House is agreed to, the joint resolution shall remain the unfinished business of that House until disposed of and shall be considered in accordance with subsection (d) or (e), as applicable.
 (2)Consideration of veto messagesIf the President vetoes the joint resolution, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees..December 9, 2016Reported with an amendment